DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species B (corresponding to Figures 6-7) in the reply filed on March 5, 2021, is acknowledged.  Applicant’s amendments to the claims have been entered and claims 1-15 are pending in this application.  An action on the merits follows.
Drawings
The drawings were received on August 13, 2019.  These drawings are unacceptable.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Examiner notes that the drawings appear to only show a singular “sleeve”, “slit”, “closure”, “sock”, “first fastener”, “second fastener”, “aperture”, “panel”, “first connectors”, and “second connectors” and not the claimed set or pair of the aforementioned claimed features.  Similarly, only a singular “set of couplers” is shown in the drawings instead of a “plurality of sets of couplers” as claimed.  Therefore, the various “sets” and “pairs” of the claimed features and the “plurality” of sets of couplers must be shown in the drawings or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the .
Claim Objections
Claim 1 is objected to because of the following informalities:
At line 2, “having first end” should instead read “having a first end”; and
At line 6, the word “and” at the end of the line is unnecessary and should be removed.  
Claim 3 is objected to because the limitation “the sleeves” is recited at line 1 after only “a set of sleeves” had been previously introduced in claim 1.  Applicant is encouraged to be consistent in their use of terminology.  It is suggested that the limitation instead recite “the set of sleeves”.
Claim 4 is objected to because the limitation “the sleeves” is recited at line 1 after only “a set of sleeves” had been previously introduced properly in claims 1 and 3.  Applicant is encouraged to be consistent in their use of terminology.  It is suggested that the limitation instead recite “the set of sleeves”.
Claim 5 is objected to because of the following informalities:
The limitation “a respective sleeve” is recited at line 2 when “a respective sleeve” had been previously introduced in claim 1 and then further referred back to as “the respective sleeve”.  It is suggested that the limitation in claim 5 instead read “the respective sleeve”; and
At lines 3-4, the limitation “wherein the set of couplers is configured for selectively coupling to the device for coupling the device to the respective sleeve” is grammatically 
Claim 6 is objected to because at line 3, “the loops” should instead read “the loop” to properly refer back to the previously introduced “a loop” at line 2 and to better agree with the discussion of “each coupler” in the claim.
 Claim 15 is objected to because of the following informalities:
At line 2, “having first end” should instead read “having a first end”;
The limitation “the sleeves” is recited multiple times at line 11 after only “a set of sleeves” had been previously introduced in the claim.  Applicant is encouraged to be consistent in their use of terminology.  It is suggested that the limitation instead recite “the set of sleeves”;
The limitation “a respective sleeve” is recited at line 22 when “a respective sleeve” had been previously introduced in the claim and then further referred back to as “the respective sleeve”.  It is suggested that the limitation at line 22 instead read “the respective sleeve”;
At lines 14-16, the limitation “wherein the set of couplers is configured for selectively coupling to the device for coupling the device to the respective sleeve” is grammatically awkward and redundant.  It is suggested that the limitation instead recite “wherein the set of couplers is configured for selectively coupling the device to the respective sleeve”;
At lines 18-19, “the loops” should instead read “the loop” to properly refer back to the previously introduced “a loop” at line 18 and to better agree with the discussion of “each coupler” in the claim; and
At lines 19-21, the claim recites a series of progressively narrowing ranges for the same structures (i.e., “each set of couplers”) within the same claim.  Specifically, the claim recites “each set of couplers comprising from three to eight couplers, each set of .
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 is rejected as being indefinite for improperly introducing the Markush grouping of “the sleeves comprising at least one of cotton, wool, flax, hemp, and elastomer” at lines 1-2.  A Markush grouping is a closed group of alternatives, i.e., the selection is made from a group “consisting of” (rather than “comprising” or “including”) the alternative members. See MPEP 2173.05(h)(I) and MPEP 2117.  That said, the present grouping of claim 4 is not recited as being closed thereby rendering the claim indefinite.  For a proper Markush grouping, it is suggested that the claim at lines 1-2 instead read “the sleeves including at least one selected from the group consisting of at least one of cotton, wool, flax, hemp, and elastomer”.  Appropriate correction is required.
Claim 15 is rejected as being indefinite for improperly introducing the Markush grouping of “the sleeves comprising at least one of cotton, wool, flax, hemp, and elastomer” at lines 11-12.  A Markush grouping is a closed group of alternatives, i.e., the selection is made from a group “consisting of” (rather than “comprising” or “including”) the alternative members. See MPEP 2173.05(h)(I) and MPEP 2117.  That said, the present grouping of claim 4 is not recited as being closed thereby rendering the claim indefinite.  For a proper Markush grouping, it is suggested that the claim at lines 11-12 instead read “the sleeves including at least one selected from the group consisting of at least one of cotton, wool, flax, hemp, and elastomer”.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 2, 12-14, and 15 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). 
Claim 2 attempts to claim a portion of a human organism.  Specifically, lines 4-5 recite “each sock being shaped substantially complementarily to a respective foot and an associated lower calf of the infant” (emphasis added).  That said, Examiner notes that this rejection may be overcome if, for example, the cited portion of claim 2 were to instead read “each sock being  respective foot and an associated lower calf of the infant”.
Claim 12 attempts to claim a portion of a human organism.  Specifically, lines 3-4 recite “the aperture is positioned over a heel of the respective foot positioned in the respective sock” (emphasis added).  That said, Examiner notes that this rejection may be overcome if, for example, the cited portion of claim 12 were to instead read “the aperture is configured to be positioned over a heel of the respective foot positioned in the respective sock”.
Claims 13 and 14 are similarly rejected for being dependent on claims 2 and 12.
Claim 15 attempts to claim a portion of a human organism.  Specifically, lines 9-11 recite “each sock being shaped substantially complementarily to a respective foot and an associated lower calf of the infant” (emphasis added), and lines 36-37 recite “the aperture is positioned over a heel of the respective foot positioned in the respective sock” (emphasis added).  That said, Examiner notes that this rejection may be overcome if, for example, the cited portions of claim 15 were to instead read “each sock being configured to be shaped substantially complementarily to a respective foot and an associated lower calf of the infant” and “the aperture is configured to be positioned over a heel of the respective foot positioned in the respective sock”, respectively.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 3,111,676 to Artzt et al. (hereinafter, “Artzt”) in view of U.S. Patent Application Publication No. 2011/0030117 to Wolfson (hereinafter, “Wolfson”).
Regarding claim 1, Artzt teaches an appendage protection assembly (Figs. 1-4) comprising: a set of sleeves (See annotated Fig. 2 below; sleeve formed by leg (12)), each sleeve having first end (top of sleeve (12) through which a wearer’s foot is inserted), the first end being open (Fig. 4; top of sleeve (12) has opening through which a wearer’s foot is inserted to extend into foot construction (10)) wherein the first end (top of sleeve (12)) is configured for inserting a respective appendage of an infant into the sleeve (top of sleeve (12) is structurally capable of having an appendage, such as an appendage of an infant, inserted into the sleeve (12); See Fig. 4 wherein wearer’s foot is inserted into the sleeve (12)) wherein the sleeve (12) is configured for insulating the respective appendage and shielding the respective appendage from contact with a device coupled to the respective appendage (sleeve (12) is formed of fabric and structurally capable of insulating an appendage and shielding an appendage from contact with a coupled device; Col. 2, lines 35-36); and a set of slits (See annotated Fig. 4 below; opening (62)), each slit being positioned in a second end (front end of sleeve (12) proximate toe pocket (32)) of a respective sleeve (12) and extending into opposing sides (opening (62) is of the respective sleeve (12) defining a pair of flaps (front extension (22) and back extension (36)) wherein the pair of flaps (22, 36) is configured for separating for accessing digits of the respective appendage positioned in the respective sleeve (Fig. 4; flaps (22, 36) are structurally capable of being manipulated to expose a wearers foot through opening (62)); and a set of closures (fastening means (64)), each closure being coupled to a respective sleeve (12) proximate to an associated slit (62) such that the closure (64) is positioned for selectively closing the associated slit (fastening means (64) is positioned at a free end of back extension (36) which with front extension (22) forms the opening (62) therebetween).

    PNG
    media_image1.png
    397
    929
    media_image1.png
    Greyscale

Annotated Figs. 2 (left) and 4 (right) of Artzt
	That said, although Artzt does teach a sleeve, slit, and closure on a singular foot construction, Artzt does not explicitly teach a set of each of the sleeve, slit, and closure.
	However, Wolfson, in a related foot covering apparel art, is directed to a sleeping garment (Fig. 8; Abstract) including a pair of leg portions having enclosed “footies” (i.e., socks) with an opening covered by a flap at the end of each footie. (See, [0027]).  Therefore, the singular foot construction of Artzt when modified to be one of a pair of foot coverings as set of each of the sleeve, slit, and closure, i.e., one on each of the pair. 
	It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to make a pair of the foot construction of Artzt, one for each foot (right and left) that are mirror images of one another to conform to the feet of a human wearer.  Not only is the concept of socks and foot coverings coming in pairs an old, well known concept, but Wolfson further explicitly discloses a pair of leg portions having footies (i.e., socks).  One of ordinary skill in the art at the time of filing of the invention would have been motivated to make a pair of the foot construction of Artzt, one for each foot (right and left), as disclosed by Wolfson, in order to cover both feet of the wearer equally.
Regarding claim 2, Artzt teaches the set of sleeves (12) comprising a pair of socks (Figs. 2 & 4; sleeve (12) forms a sock; See “definition of sock” attached to this correspondence as non-patent literature), each sock being shaped substantially complementarily to a respective foot and an associated lower calf of the infant (Figs. 1-4; sleeves (12) forming sock are shaped complimentary to a wearers foot and lower calf).
Artzt does not explicitly teach a pair of socks.  However, as discussed above, Wolfson teaches a pair of foot coverings.  Therefore, the singular foot construction of Artzt when modified to be one of a pair of foot coverings as disclosed by Wolfson teaches the pair of socks. 
Regarding claim 3, Artzt teaches the sleeves (12) comprising fabric (Col. 2, lines 35-36).
Regarding claim 4, although Artzt teaches the sleeves (12) comprising fabric, Artzt does not teach the sleeves comprising at least one of cotton, wool, flax, hemp, and elastomer.  
However, Wolfson, in a related foot covering apparel art, is directed to a sleeping garment (Fig. 8; Abstract).  More specifically, Wolfson teaches the sleeves (Fig. 8; pair of leg portions having footies) comprising at least one of cotton, wool, flax, hemp, and elastomer (See, [0034]; cotton).

Regarding claim 10, Artzt teaches the closure (releasable snap fastener (64)) comprising a set of first fasteners (Fig. 5; top portion of snap fastener (64)) coupled to one of the flaps (extension (36)) and a set of second fasteners (Fig. 5; bottom portion of snap fastener (64)) coupled to the other of the flaps (extension (22)), the first fasteners being complementary to the second fasteners such that the first fasteners and the second fasteners are positioned for selectively mutually coupling the pair of flaps for closing the slit (Fig. 5; portions of snap fastener (64) are positioned for releasably coupling extensions (22, 36) to one another; Col. 3, lines 56-64).
Artzt does not explicitly teach a set of first fasteners and a set of second fasteners.  However, as discussed above, Wolfson teaches a pair of foot coverings.  Therefore, the singular foot construction of Artzt when modified to be one of a pair of foot coverings as disclosed by Wolfson teaches the set of first fasteners and the set of second fasteners, i.e., a first and second fastener on each of the pair of foot coverings. 
Regarding claim 11, although Artzt teaches first and second fasteners, Artzt does not teach the set of first fasteners and the set of second fasteners comprising a sealing hook and loop fastener.
However, Wolfson, in a related foot covering apparel art, is directed to a sleeping garment (Fig. 8; Abstract) including a pair of leg portions having enclosed “footies” (i.e., socks) with an opening covered by a flap at the end of each footie. (See, [0027]).  Wolfson further discloses the end of flap being attachable to body of the footie via a hook and loop fastener the set of first fasteners and the set of second fasteners comprising a sealing hook and loop fastener (Fig. 5; hook and loop fasteners for closing flap on each of the pair of footies; [0037]).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to substitute the hook and loop fastener of Wolfson for the releasable snap fastener of Artzt, as the modification amounts to nothing more than simple substitution of one known element for another to obtain predictable results (i.e., fastening the flaps together) with the reasonable expectation that one type of fastener would perform the function as well as the other.
Claims 5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 3,111,676 to Artzt et al. (hereinafter, “Artzt”), in view of U.S. Patent Application Publication No. 2011/0030117 to Wolfson (hereinafter, “Wolfson”), and further in view of U.S. Patent No. 5,321,855 to Ciuffo (hereinafter, “Ciuffo”).
Regarding claim 5, Artzt and Wolfson teach the limitations of claim 1.  That said, Artzt and Wolfson do not teach a plurality of sets of couplers, each set of couplers being coupled to a respective sleeve proximate to the first end of the respective sleeve wherein the set of couplers is configured for selectively coupling to the device for coupling the device to the respective sleeve.
However, in a related foot covering apparel art, Ciuffo is directed to a hook and loop fastening system for pairing socks (Abstract).  Specifically Ciuffo teaches a plurality of sets of couplers (Fig. 3; fasteners (16) on left sock (12) and fasteners (18) on right sock (14); Col. 3, lines 24-28), each set of couplers (16, 18) being coupled to a respective sleeve (12, 14) proximate to the first end of the respective sleeve (Fig. 3; fasteners (16, 18) are positioned on a respective sock (12, 14) proximate a sock ankle opening, i.e., the first end) wherein the set of couplers is configured for selectively coupling to the device for coupling the device to the respective sleeve (each of the sets of fasteners (16, 18) are structurally capable of selectively coupling a device to the respective sleeve via hook and loop attachment).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to modify the foot construction of Artzt to include the fasteners of Ciuffo.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to modify the foot construction of Artzt to include the fasteners of Ciuffo to provide a mechanism for releasably pairing two of the foot construction of Artzt together for organized storage of the garment that decreases the chance of the pair becoming separated from one another.
Regarding claim 7, Ciuffo teaches each set of couplers comprising from three to eight couplers (Fig. 3; set comprises six fasteners; Col. Lines 39-40).
Regarding claim 8, Ciuffo teaches each set of couplers comprising from four to seven couplers (Fig. 3; set comprises six fasteners; Col. Lines 39-40).
Regarding claim 9, Ciuffo teaches each set of couplers comprising six couplers (Fig. 3; set comprises six fasteners; Col. Lines 39-40).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 3,111,676 to Artzt et al. (hereinafter, “Artzt”), in view of U.S. Patent Application Publication No. 2011/0030117 to Wolfson (hereinafter, “Wolfson”), in view of U.S. Patent No. 5,321,855 to Ciuffo (hereinafter, “Ciuffo”), and further in view of U.S. Patent No. 6,775,849 to Messman (hereinafter, “Messman”).
Regarding claim 6, Artzt, Wolfson, and Ciuffo teach the limitations of claim 5.  That said, Artzt, Wolfson, and Ciuffo do not teach each coupler comprising a strap having opposing ends coupled to the respective sleeve defining a loop wherein the loops are configured for inserting the device for coupling the device to the respective sleeve.
However, in a related foot covering apparel art, Messman is directed to a system for releasably binding or joining paired articles, such as socks, together (Fig. 1; Abstract).  Messman discloses a loop (i.e., a coupler) proximate a top end of a sock that is used to attach a each coupler comprising a strap (tabs (14, 26)) having opposing ends coupled to the respective sleeve (ends (51, 52) of tabs (14, 26) are attached to one of pair of socks (56)) defining a loop (loop (53) formed by each tab (14, 26)) wherein the loops (53) are configured for inserting the device for coupling the device to the respective sleeve (loops (53) are structurally capable of having a device, such as connector (36), inserted into the loops (53) to couple the device to the respective socks (56)).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to substitute the loop fastener connector of Messman for the hook and loop fasteners of Ciuffo as applied to the foot construction of Artzt, as the modification amounts to nothing more than simple substitution of one known element for another to obtain predictable results (i.e., fastening an object to a sock) with the reasonable expectation that one type of fastener would perform the function as well as the other.
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 3,111,676 to Artzt et al. (hereinafter, “Artzt”), in view of U.S. Patent Application Publication No. 2011/0030117 to Wolfson (hereinafter, “Wolfson”), in view of U.S. Patent No. 8,832,864 to Braden (hereinafter, “Braden”), and further in view of U.S. Patent Application Publication No. 2008/0083049 to McLeod (hereinafter, “McLeod”).
Regarding claim 12, Artzt and Wolfson teach the limitations of claim 2.  That said, Artzt and Wolfson do not teach a pair of apertures, each aperture being positioned in a respective sock such that the aperture is positioned over a heel of the respective foot positioned in the respective sock wherein the aperture is configured for accessing the heel of the respective foot; and a pair of panels, each panel being hingedly coupled to a respective sock proximate to an associated aperture such that the panel is positioned for selectively closing the associated aperture.
a pair of apertures (heel slit (108) on both feet of garment; Col. 3, lines 58-60), each aperture (108) being positioned in a respective sock such that the aperture (108) is positioned over a heel of the respective foot positioned in the respective sock wherein the aperture is configured for accessing the heel of the respective foot (heel slit (108) is able to positioned over the heel of the foot of the wearer and is structurally capable of providing access to the heel; Col. 3, lines 56-58).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to modify the foot construction of Artzt to include the heel slit of Braden.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to modify the foot construction of Artzt to include the heel slit of Braden in order to provide a convenient access opening to a wearer’s, such as an infant’s, heel for medical purposes such as the attachment of medical devices. (See Braden, Col. 3, lines 56-58).
That said, Braden does not teach a pair of panels, each panel being hingedly coupled to a respective sock proximate to an associated aperture such that the panel is positioned for selectively closing the associated aperture.
However, in a related apparel art, McLeod is directed to a garment (Fig. 2; Abstract) that provides covered access slots to permit easy accessibility to key zones of a wearer’s body for medical purposes, e.g., sites for injections or blood draws. (See, [0008]).  More specifically, a pair of panels (Fig. 7; flap portion (120)), each panel being hingedly coupled to a respective sock (panel (120) is hingedly attached to garment (10)) proximate to an associated aperture (opening (105)) such that the panel (120) is positioned for selectively closing the associated aperture (Figs. 6 & 7; flap portion (120) selectively extends over and covers opening (105); [0045]).

Regarding claim 13, McLeod teaches a pair of first connectors (fastening component (150)), each first connector being coupled to a respective sock (garment (10)) proximate to an associated aperture (Fig. 7; fastening component (150) is positioned proximate opening (105)); and a pair of second connectors (fastening component (155)), each second connector being coupled to a respective panel (120), the second connector (155) being complementary to an associated first connector (150) such that the second connector (155) is positioned for selectively coupling to the associated first connector (150) for fixedly positioning the respective panel (120) over the associated aperture (105) (Figs. 6 & 7; flap portion (120) selectively extends over and covers opening (105) thereby coupling fastening components (150, 155); [0045]).
Regarding claim 14, McLeod teaches the associated first connector (150) comprising a first element of a closing hook and loop fastener (fastening component (150) comprises hooks of a hook and loop fastening system; [0046]), the second connector (155) comprising a tab (Fig. 7; portion of panel (120) comprising component (155)) and a second element of the closing hook and loop fastener (fastening component (155) comprises loops of a hook and loop fastening system; [0046]), the tab (Fig. 7; portion of panel (120) comprising component (155)) being coupled to and extending from the respective panel (120), the second element being coupled to the tab such that the second element is positioned for selectively coupling to the first element for fixedly positioning the respective panel over the associated aperture (Figs. 6 & 7; .
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 3,111,676 to Artzt et al. (hereinafter, “Artzt”), in view of U.S. Patent Application Publication No. 2011/0030117 to Wolfson (hereinafter, “Wolfson”), in view of U.S. Patent No. 5,321,855 to Ciuffo (hereinafter, “Ciuffo”), in view of U.S. Patent No. 6,775,849 to Messman (hereinafter, “Messman”), in view of U.S. Patent No. 8,832,864 to Braden (hereinafter, “Braden”), and further in view of U.S. Patent Application Publication No. 2008/0083049 to McLeod (hereinafter, “McLeod”).
Regarding claim 15, Artzt teaches an appendage protection assembly (Figs. 1-4) comprising: a set of sleeves (See annotated Fig. 2 below; sleeve formed by leg (12)), each sleeve having first end (top of sleeve (12) through which a wearer’s foot is inserted), the first end being open (Fig. 4; top of sleeve (12) has opening through which a wearer’s foot is inserted to extend into foot construction (10)) wherein the first end (top of sleeve (12)) is configured for inserting a respective appendage of an infant into the sleeve (top of sleeve (12) is structurally capable of having an appendage, such as an appendage of an infant, inserted into the sleeve (12); See Fig. 4 wherein wearer’s foot is inserted into the sleeve (12)) wherein the sleeve (12) is configured for insulating the respective appendage and shielding the respective appendage from contact with a device coupled to the respective appendage sleeve (12) is formed of fabric and structurally capable of insulating an appendage and shielding an appendage from contact with a coupled device; Col. 2, lines 35-36), the set of sleeves (12) comprising a pair of socks (Figs. 2 & 4; sleeve (12) forms a sock; See “definition of sock” attached to this correspondence as non-patent literature), each sock being shaped substantially complementarily to a respective foot and an associated lower calf of the infant (Figs. 1-4; sleeves (12) forming sock are shaped complimentary to a wearers foot and lower calf), the sleeves (12) comprising fabric (Col. 2, lines 35-36), a set of slits (See annotated Fig. 4 below; opening (62)), each slit being positioned in a second end (front end of sleeve (12) proximate toe pocket (32)) of a respective sleeve (12) and extending into opposing sides (opening (62) is limited at opposite sides of sleeve; Col. 3, lines 28-30) of the respective sleeve (12) defining a pair of flaps (front extension (22) and back extension (36)) wherein the pair of flaps (22, 36) is configured for separating for accessing digits of the respective appendage positioned in the respective sleeve (Fig. 4; flaps (22, 36) are structurally capable of being manipulated to expose a wearers foot through opening (62)); a set of closures (fastening means (64)), each closure being coupled to a respective sleeve (12) proximate to an associated slit (62) such that the closure (64) is positioned for selectively closing the associated slit (fastening means (64) is positioned at a free end of back extension (36) which with front extension (22) forms the opening (62) therebetween), the closure (releasable snap fastener (64)) comprising a set of first fasteners (Fig. 5; top portion of snap fastener (64)) coupled to one of the flaps (extension (36)) and a set of second fasteners (Fig. 5; bottom portion of snap fastener (64)) coupled to the other of the flaps (extension (22)), the first fasteners being complementary to the second fasteners such that the first fasteners and the second fasteners are positioned for selectively mutually coupling the pair of flaps for closing the slit (Fig. 5; portions of snap fastener (64) are positioned for releasably coupling extensions (22, 36) to one another; Col. 3, lines 56-64).

    PNG
    media_image1.png
    397
    929
    media_image1.png
    Greyscale

Annotated Figs. 2 (left) and 4 (right) of Artzt
That said, although Artzt does teach a sleeve, sock, slit, and closure on a singular foot construction, Artzt does not explicitly teach a set of each of the sleeve, slit, and closure further comprising a set of first and second fasteners, nor a pair of socks.
	However, Wolfson, in a related foot covering apparel art, is directed to a sleeping garment (Fig. 8; Abstract) including a pair of leg portions having enclosed “footies” (i.e., socks) with an opening covered by a flap at the end of each footie. (See, [0027]).  Therefore, the singular foot construction of Artzt when modified to be one of a pair of foot coverings as disclosed by Wolfson teaches the pair of socks and the set of each of the sleeve, slit, closure, and first and second fasteners, i.e., one corresponding to each of the paired foot constructions. 
	It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to make a pair of the foot construction of Artzt, one for each foot (right and left) that are mirror images of one another to conform to the feet of a human wearer.  Not only is the concept of socks and foot coverings coming in pairs an old, well known concept, but Wolfson further explicitly discloses a pair of leg portions having footies (i.e., socks).  One of ordinary skill in the art at the time of filing of the invention would have been motivated to make a pair of the foot construction of Artzt, one for each foot (right and left), as disclosed by Wolfson, in order to cover both feet of the wearer equally.
Furthermore, although Artzt teaches the sleeves (12) comprising fabric, Artzt does not teach the sleeves comprising at least one of cotton, wool, flax, hemp, and elastomer.  
However, Wolfson, in a related foot covering apparel art, is directed to a sleeping garment (Fig. 8; Abstract).  More specifically, Wolfson teaches the sleeves (Fig. 8; pair of leg portions having footies) comprising at least one of cotton, wool, flax, hemp, and elastomer (See, [0034]; cotton).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to modify the fabric sleeve of Artzt to be made from the cotton material disclosed by 
Furthermore, although Artzt teaches first and second fasteners, Artzt does not teach the set of first fasteners and the set of second fasteners comprising a sealing hook and loop fastener.
However, Wolfson, in a related foot covering apparel art, is directed to a sleeping garment (Fig. 8; Abstract) including a pair of leg portions having enclosed “footies” (i.e., socks) with an opening covered by a flap at the end of each footie. (See, [0027]).  Wolfson further discloses the end of flap being attachable to body of the footie via a hook and loop fastener (Figs. 5 & 8; [0035]).  Specifically, Woflson teaches the set of first fasteners and the set of second fasteners comprising a sealing hook and loop fastener (Fig. 5; hook and loop fasteners for closing flap on each of the pair of footies; [0037]).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to substitute the hook and loop fastener of Wolfson for the releasable snap fastener of Artzt, as the modification amounts to nothing more than simple substitution of one known element for another to obtain predictable results (i.e., fastening the flaps together) with the reasonable expectation that one type of fastener would perform the function as well as the other.
Artzt and Wolfson do not teach a plurality of sets of couplers, each set of couplers being coupled to a respective sleeve proximate to the first end of the respective sleeve wherein the set of couplers is configured for selectively coupling to the device for coupling the device to the respective sleeve, each set of couplers comprising from three to eight couplers, each set of couplers comprising from four to seven couplers, each set of couplers comprising six couplers.
a plurality of sets of couplers (Fig. 3; fasteners (16) on left sock (12) and fasteners (18) on right sock (14); Col. 3, lines 24-28), each set of couplers (16, 18) being coupled to a respective sleeve (12, 14) proximate to the first end of the respective sleeve (Fig. 3; fasteners (16, 18) are positioned on a respective sock (12, 14) proximate a sock ankle opening, i.e., the first end) wherein the set of couplers is configured for selectively coupling to the device for coupling the device to the respective sleeve (each of the sets of fasteners (16, 18) are structurally capable of selectively coupling a device to the respective sleeve via hook and loop attachment), each set of couplers comprising from three to eight couplers (Fig. 3; set comprises six fasteners; Col. Lines 39-40), each set of couplers comprising from four to seven couplers (Fig. 3; set comprises six fasteners; Col. Lines 39-40), each set of couplers comprising six couplers (Fig. 3; set comprises six fasteners; Col. Lines 39-40).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to modify the foot construction of Artzt to include the fasteners of Ciuffo.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to modify the foot construction of Artzt to include the fasteners of Ciuffo to provide a mechanism for releasably pairing two of the foot construction of Artzt together for organized storage of the garment that decreases the chance of the pair becoming separated from one another.
Artzt, Wolfson, and Ciuffo, do not teach each coupler comprising a strap having opposing ends coupled to the respective sleeve defining a loop wherein the loops are configured for inserting the device for coupling the device to the respective sleeve.
However, in a related foot covering apparel art, Messman is directed to a system for releasably binding or joining paired articles, such as socks, together (Fig. 1; Abstract).  Messman discloses a loop (i.e., a coupler) proximate a top end of a sock that is used to attach a connector to the body of the sock for sock pairing purposes.  More specifically, Messman each coupler comprising a strap (tabs (14, 26)) having opposing ends coupled to the respective sleeve (ends (51, 52) of tabs (14, 26) are attached to one of pair of socks (56)) defining a loop (loop (53) formed by each tab (14, 26)) wherein the loops (53) are configured for inserting the device for coupling the device to the respective sleeve (loops (53) are structurally capable of having a device, such as connector (36), inserted into the loops (53) to couple the device to the respective socks (56)).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to substitute the loop fastener connector of Messman for the hook and loop fasteners of Ciuffo as applied to the foot construction of Artzt, as the modification amounts to nothing more than simple substitution of one known element for another to obtain predictable results (i.e., fastening an object to a sock) with the reasonable expectation that one type of fastener would perform the function as well as the other.
Artzt, Wolfson, Ciuffo, and Messman do not teach a pair of apertures, each aperture being positioned in a respective sock such that the aperture is positioned over a heel of the respective foot positioned in the respective sock wherein the aperture is configured for accessing the heel of the respective foot.
However, in a related foot cover apparel art, Braden is directed to a garment for an infant that provides caregivers access to the infant’s body, such as at the heel, for attaching equipment, medical checkups and the like (Fig. 1; Abstract).  More specifically, Braden teaches a pair of apertures (heel slit (108) on both feet of garment; Col. 3, lines 58-60), each aperture (108) being positioned in a respective sock such that the aperture (108) is positioned over a heel of the respective foot positioned in the respective sock wherein the aperture is configured for accessing the heel of the respective foot (heel slit (108) is able to positioned over the heel of the foot of the wearer and is structurally capable of providing access to the heel; Col. 3, lines 56-58).

Artzt, Wolfson, Ciuffo, Messman, and Braden do not teach a pair of panels, each panel being hingedly coupled to a respective sock proximate to an associated aperture such that the panel is positioned for selectively closing the associated aperture; a pair of first connectors, each first connector being coupled to a respective sock proximate to an associated aperture; and a pair of second connectors, each second connector being coupled to a respective panel, the second connector being complementary to an associated first connector such that the second connector is positioned for selectively coupling to the associated first connector for fixedly positioning the respective panel over the associated aperture, the associated first connector comprising a first element of a closing hook and loop fastener, the second connector comprising a tab and a second element of the closing hook and loop fastener, the tab being coupled to and extending from the respective panel, the second element being coupled to the tab such that the second element is positioned for selectively coupling to the first element for fixedly positioning the respective panel over the associated aperture.
However, in a related apparel art, McLeod is directed to a garment (Fig. 2; Abstract) that provides covered access slots to permit easy accessibility to key zones of a wearer’s body for medical purposes, e.g., sites for injections or blood draws. (See, [0008]).  More specifically, a pair of panels (Fig. 7; flap portion (120)), each panel being hingedly coupled to a respective sock (panel (120) is hingedly attached to garment (10)) proximate to an associated aperture (opening (105)) such that the panel (120) is positioned for selectively closing the associated aperture (Figs. 6 & 7; flap portion (120) selectively extends over and covers opening (105); a pair of first connectors (fastening component (150)), each first connector being coupled to a respective sock (garment (10)) proximate to an associated aperture (Fig. 7; fastening component (150) is positioned proximate opening (105)); and a pair of second connectors (fastening component (155)), each second connector being coupled to a respective panel (120), the second connector (155) being complementary to an associated first connector (150) such that the second connector (155) is positioned for selectively coupling to the associated first connector (150) for fixedly positioning the respective panel (120) over the associated aperture (105) (Figs. 6 & 7; flap portion (120) selectively extends over and covers opening (105) thereby coupling fastening components (150, 155); [0045]), the associated first connector (150) comprising a first element of a closing hook and loop fastener (fastening component (150) comprises hooks of a hook and loop fastening system; [0046]), the second connector (155) comprising a tab (Fig. 7; portion of panel (120) comprising component (155)) and a second element of the closing hook and loop fastener (fastening component (155) comprises loops of a hook and loop fastening system; [0046]), the tab (Fig. 7; portion of panel (120) comprising component (155)) being coupled to and extending from the respective panel (120), the second element being coupled to the tab such that the second element is positioned for selectively coupling to the first element for fixedly positioning the respective panel over the associated aperture (Figs. 6 & 7; flap portion (120) including portion with component (155) selectively extends over and couples with component (150) to cover opening (105); [0045]-[0046]).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to modify the heel slits of Braden as applied to the foot construction of Artzt to be covered by the panels disclosed by McLeod.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to modify the heel slits of Braden as applied to the foot construction of Artzt to be covered by the panels disclosed by McLeod in order to provide a .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 2016/0316824 to Moran, and US 2014/0366237 to Boudreau both disclose sock-like foot garments having foot openings.  US 2012/0266349 to Rolando, and US 2014/0039422 both disclose medical garments providing accessing openings and appendage coverings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MARCHEWKA whose telephone number is (571) 272-4038.  The examiner can normally be reached on M-F: 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON T OSTRUP can be reached on (571) 272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW R MARCHEWKA/Examiner, Art Unit 3732                                                                                                                                                                                                        

/CLINTON T OSTRUP/Supervisory Patent Examiner, Art Unit 3732